Citation Nr: 0725668	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-27 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and anxiety. 
 
2.  Entitlement to service connection for right ear hearing 
loss. 
 
3.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1966.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in St. Louis, Missouri that 
denied service connection for acquired psychiatric disorders, 
including PTSD, and right ear hearing loss.  Service 
connection was granted for left ear hearing impairment for 
which a zero percent rating was assigned from January 31, 
2003.  The veteran appeals for an higher initial rating in 
this regard.  Analysis of this issue requires consideration 
of the rating to be assigned effective from the date of award 
of service connection. See Fenderson v. West, 12 Vet. App. 
119 (1999).

Following review of the record, the issues of service 
connection for PTSD and an initial evaluation in excess of 
zero percent for left ear hearing loss will be addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss was first clinically demonstrated 
many years after discharge from active duty.

2.  There is competent evidence of record that right ear 
hearing loss is not attributable to military service, 
including noise exposure coincident therewith.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now has right ear hearing loss as 
the result of inservice duties that included helicopter pilot 
and presence on the rifle range for which service connection 
should be granted.

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to service connection for 
right ear hearing loss has been accomplished.  As evidenced 
by the statement of the case, and the supplemental statement 
of the case, the veteran and representative have been 
notified of the laws and regulations governing entitlement to 
the benefit sought, and informed of the ways in which the 
current evidence has failed to substantiate this claim.  
These discussions also served to inform him of the evidence 
needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter dated in 
January 2004, the RO informed the appellant of what the 
evidence had to show to substantiate the claim, what medical 
and other evidence the RO needed from him, what information 
or evidence he could provide in support of the claim, and 
what evidence VA would try to obtain on his behalf.  The 
letters also advised him to submit relevant evidence or 
information in his possession. 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim. 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim. Id, at 120, 122-4.  Although notice required by the 
VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled." Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  

Additionally, the appellant has not been specifically 
notified regarding the criteria for rating any disability or 
an award of an effective date should service connection be 
granted. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, neither a rating issue nor an effective date 
question is now before the Board.  Therefore, a remand is not 
necessary in this regard.  Nothing about the evidence or the 
appellant's response to the RO's notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim of entitlement to service connection 
for right ear hearing loss.  He has had the benefit of a VA 
examination, to include a medical opinion, and private and VA 
clinical records have been received and associated with the 
claims folder.  Under the circumstances, the Board finds that 
further assistance is not required. See 38 U.S.C.A. 
§ 5103A(a)(2).

Law and regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).  Service 
incurrence or aggravation of sensorineural hearing loss may 
be presumed when it is shown to a compensable degree within a 
year of separation from qualifying service. 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2006).

Factual background and legal analysis

The veteran's DD-214 and service administrative records 
reflect that he had duties that included pilot.  He received 
medals for sharpshooting.

The service medical records reflect the veteran was afforded 
a number of physical examinations over the years for flight-
related purposes and hearing values for the right ear were 
well within normal limits by VA standards at all time.  Upon 
examination in May 1966 for separation from service, 
audiometric evaluation disclosed pure tone thresholds of 0, 
0, 10, 10, 10 decibels at the 500, 1,000, 2,000, 3,000, and 
4,000 Hertz frequencies in the right ear.  

A post-service private clinical record received in May 2004 
for a condition unrelated to the issue currently under 
consideration reflects that after service, the appellant got 
a job flying commercial helicopters for eleven years.  He 
subsequently worked in iron construction for three years and 
construction thereafter.

The veteran was afforded a VA audiology examination in May 
2004.  He provided a history of competitive shooting of high 
power rifles without ear protection in service.  He also 
stated that he flew helicopters for three and a half years 
and related he also had noise exposure during the six months 
he was in flight school.  It was noted that he flew 
helicopters after service from 1966 to 1977, and that he 
engaged in construction work with heavy equipment for 22 
years until retirement.  The veteran stated that he did a lot 
of target shooting but wore double hearing protectors.  

The record reflects that the examiner performed a 
comprehensive review and analysis of the evidence and noted 
that hearing testing during service and at separation was 
within normal limits.  It was noted that a current audiogram 
disclosed bilateral asymmetric high frequency hearing loss.  
The examiner opined that hearing loss in the right ear was 
less likely than not to have been caused by or to have 
resulted from exposure to noise during service.  

The medical evidence indicates that the veteran currently has 
ratable hearing loss as defined by 38 C.F.R. § 3.385.  
However, clinical evidence of right sensorineural hearing 
loss was not demonstrated until VA examination in 2004, many 
years after separation from active duty.  The VA physician 
who examined the veteran found that it was unlikely that 
there was a relationship between the veteran's current 
hearing loss and military service.  The examiner cited the 
reasons for this finding as the veteran's normal hearing at 
service discharge and the fact that he had many years of post 
service occupational and recreational excessive noise 
exposure.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R.§ 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.  In that case, the Court agreed with 
the Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results showing an 
upward trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service. 
Id. at 159-60.  In this instance, however, the medical 
evidence negates a relationship between service and current 
right ear hearing loss.  

It is the province of trained health care providers to enter 
conclusions that require medical expertise such as opinions 
as to diagnosis and causation. See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  The record contains competent evidence 
that the veteran's right ear hearing loss is less likely 
related to service.  His assertion that right ear hearing 
loss was caused by acoustic trauma in service is not 
probative because he is not competent to provide medical 
opinion as to etiology. See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

Under these circumstances, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for right hearing loss, and service connection 
must be denied.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The veteran served in Vietnam from April 1965 to April 1966.  
He asserts that he now has PTSD as the result of traumatic 
stressors he was exposed to as the result of that experience 
for which service connection should be granted.  

The record reflects that the veteran underwent private 
psychological evaluations in February and May 2004 and PTSD 
was diagnosed.  The Board points out that although he now 
carries a documented diagnosis of PTSD, it is not shown that 
there has ever been an attempt to corroborate his reported 
traumatic stressors.  The lack of a verified stressor has 
been cited by the RO as one of the bases for its denial of 
service connection for PTSD.  

With respect to the veteran's stressors, VA Adjudication 
Procedure Manual M21-1, Part III, 5.14(c)(4) (2004) requires 
development by the United States Army and Joint Services 
Records Research Center (JSRRC) or service department even 
when there is only some evidence of a stressor.  "A denial 
solely because of an unconfirmed stressor is improper. . . " 
Id.  In this regard, it is observed that the record contains 
some statements made on private psychological examination 
that the veteran believes sufficiently establishes stressors 
leading to the onset of PTSD.  Documentation and 
correspondence of record thus appear to provide sufficient 
detail to attempt to verify the claimed stressors. See Suozzi 
v. Brown, 10 Vet. App. 307 (1997); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In the substantive appeal dated in 
August 2005, the veteran requested that his stressors be 
verified.  The RO should thus prepare a report detailing the 
reported combat-related stressors identified in the veteran's 
statements and contact the JSRRC, and any other appropriate 
sources for verification of the claimed stressors.  The RO is 
reminded that requiring corroboration of every detail, 
including the veteran's personal participation, defines 
"corroboration" far too narrowly. Suozzi, supra.  The records 
need only imply the veteran's participation (e.g., to not 
controvert the veteran's assertion that he was present when 
the events the records establish that his unit experienced 
occurred). Pentecost at 128-129.

Additionally, it is observed that the veteran receives 
continuing VA outpatient treatment.  The most recent records 
date through December 2006.  The Board points out that as VA 
has notice of the existence of additional VA records, they 
must be retrieved and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, the 
appellant's VA medical records dating from January 2007 to 
the present should be obtained and associated with the claims 
folder.

The veteran indicates that his service-connected left ear 
hearing loss has worsened since the most recent VA 
examination in May 2004.  The Court has held that when a 
veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment. 
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran 
is entitled to a new examination after a two-year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity).  
Therefore, a current VA audiology examination is warranted.

Additionally, review of the record discloses that the veteran 
has not been provided notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issue of entitlement to 
an initial evaluation in excess of zero percent for left ear 
hearing loss.  The VCAA and its implementing regulations 
require that VA provide specific notice to claimants 
regarding information needed to complete an application for 
benefits, as well as specific notice regarding information or 
evidence required to substantiate a claim. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran must 
therefore be given the required notice with respect to this 
issue on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2006), the implementing 
regulations found at 38 C.F.R. 
§ 3.159 (2006), and any other legal 
precedent are fully complied with 
and satisfied with respect to the 
issues on appeal, with special 
emphasis on the issue of 
entitlement to an initial 
evaluation in excess of zero 
percent for left ear hearing loss.  

2.  VA outpatient clinical records 
dating from January 2007 should be 
retrieved and associated with the 
claims folder.

3.  The RO should prepare a report 
detailing the Vietnam-related 
stressors identified in the 
veteran's statements in the record 
and on examination.  

4.  The RO should send the above 
report and any other pertinent 
information to JSRRC, and any other 
appropriate sources for 
verification of the claimed 
stressors.  Any information 
obtained should be associated with 
the claims file.  If the search is 
negative, it should be noted in the 
claims folder.

5.  The RO should arrange for the 
veteran to be afforded a VA 
audiological evaluation, with 
audiometric studies, to determine 
the current severity of his left 
ear hearing loss.  The claims file 
must be made available to the 
examiner for review in conjunction 
with the examination.

6.  After taking any further 
development deemed appropriate 
after fulfillment of the above, the 
RO should readjudicate the issues 
on appeal.  If the benefits are not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


